


110 HRES 612 : Raising a question of the privileges of the

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 612
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Boehner submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas clause one of House rule XXIII (Code of Official
			 Conduct) states, A Member, Delegate, Resident Commissioner, officer or
			 employee of the House shall conduct himself at all times in a manner that shall
			 reflect creditably on the House,;
		Whereas the House Ethics Manual states that, The
			 public has a right to expect Members, officers and employees to exercise
			 impartial judgment in performing their duties and This Committee
			 has cautioned all Members to avoid situations in which even an inference might
			 be drawn suggesting improper action;
		Whereas during proceedings of the House on August 3, 2007,
			 with the gentleman from Pennsylvania (Mr. Murtha) presiding, a question
			 occurred on approval of the Journal of the previous day’s proceedings;
		Whereas following the vote, the gentleman from Wisconsin,
			 Representative Sensenbrenner, inquired Could the chair tell me how many
			 Members rose to request a recorded vote and [the] total number of Members
			 present in the House upon which the chair made his decision?;
		Whereas Representative Murtha replied, It is up to
			 the chair. Let me tell you this, the vote will show that the approval would be
			 approved by the House as it has been.;
		Whereas the Speaker, as the presiding officer, has a duty
			 to be a fair and impartial arbiter of the proceedings of the House, held to the
			 highest ethical standards in deciding the various questions as they arise with
			 impartiality and courtesy toward all Members, regardless of party
			 affiliation;
		Whereas a presiding officer of the House cannot achieve
			 the requisite standard of impartiality while attempting to influence the
			 outcome of a vote, predict the outcome of a vote, or express a preference for a
			 particular outcome of a vote; and
		Whereas when the chair imbues his parliamentary statements
			 with a partisan hue or with language more appropriate to a participant in the
			 debate than to its presiding officer, Members’ essential confidence in the
			 impartiality of the chair is impaired: Now, therefore, be it
		
	
		That by his actions on August 3,
			 2007, the gentleman from Pennsylvania, Mr. Murtha, has brought dishonor and
			 discredit to the United States House of Representatives by misusing the powers
			 of the chair.
		
